PER CURIAM.
This cause came on to be heard on the motion of the appellee to affirm the judgments appealed from pursuant to 30 F.S.A. Rule 38 of the Rules of this Coxirt, and it appearing to the court from an ’ examination of the consolidated record that said motion is appropriate and seasonably made and that it is manifest that the questions raised on appeals are without substantial merit and need no further argument;
It is accordingly ordered, adjudged and decreed that the motion to affirm the judg-*432merits appealed from be and the same is hereby granted, and the judgments are
‘Affirmed.
DREW, C. J., and' TERRELL, HOBSON and THORNAL, JJ., concur.